Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 24 and 34, the closest prior art Danieli in view of Walker teaches: A method of operating a video game console, the method comprising: receiving an input from a control device allowing a user to control output of signals from the video game console to a screen during a video game; and executing a communication client application on the video game console to allow the user to conduct bidirectional communications with other users via a packet-based network, and output notifications to the user of incoming communication events received from the other users over the packet-based network, wherein the execution of the communication client application further comprises: deferring one or more of said notifications of incoming communication events received during video game activity of the video game based on a user-setting.
	However, the prior art fails to teach: receiving a signal indicating an occurrence within the video game; determining a delineation in the video game activity based on the received signal indicating the occurrence within the video game; and in response to determining the delineation in the video game activity, automatically outputting the deferred one or more notifications to the user following said delineation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/7/2022, with respect to Claims 24-43 have been fully considered and are persuasive.  The rejection of Claims 24-43 has been withdrawn. 
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715